PER CURIAM.
Edward B. Lofley, Jr., appeals an order of the circuit court dismissing his petition for writ of mandamus for failure to demonstrate the exhaustion of available administrative remedies. Based on appellee’s commendable concession that there may have been irregularities in the processing of appellant’s grievances and that dismissal was thus unwarranted, the order dismissing Lofley’s petition is reversed and the matter is remanded to the circuit court for further proceedings.
VAN NORTWICK, WETHERELL, and MAKAR, JJ., concur.